595 F.2d 1208
103 L.R.R.M. (BNA) 2603, 85 Lab.Cas.  P 11,112
Unpublished DispositionNOTICE:  Second Circuit Local Rule 0.23 states unreported opinions shall not be cited or otherwise used in unrelated cases.The Cyril and Julia C. Johnson Memorial Hospital, Petitionerv.National Labor Relations Board, Respondent and Cross-Petitioner.
Nos. 78-4091 and 78-4116.
United States Court of Appeals, Second Circuit.
Jan. 15, 1979.

1
Before:  KAUFMAN, Chief Judge, SMITH, Circuit Judge, and WYATT, District Judge.


2
KAUFMAN, CH. J.


3
This cause came on to be heard upon the application of the Cyril and Julia C. Johnson Memorial Hospital for review of an order issued against it and its officers, agents, successors, and assigns, on March 23, 1978 by the National Labor Relations Board, and upon the cross-petition of the National Labor Relations Board for the enforcement of said order.


4
The Court heard argument of respective counsel on January 12, 1979, has considered the briefs and transcript of record filed in this cause, and concludes that the Board was clearly correct in concluding that the Hospital had, and exercised, an opportunity to reply effectively to the alleged misstatements by the Union's executive director.  If the Hospital believed that its Administrator's response at the April 11 meeting was inadequate, it still had sufficient time before the election to supplement his statement.  See Lipman Motors, Inc. v. NLRB, 451 F.2d 823, 826 n. 6 (2d Cir.1971).  The Hospital's "conclusory allegations" are insufficient to present "substantial and factual issues" that would require a hearing.  Id. at 827.  No issue of credibility is involved, and decision turned on the inference to be drawn from undisputed facts.  NLRB v. Olson Bodies, Inc., 420 F.2d 1187, 1190 (2d Cir.1970).


5
On Consideration Whereof, it is hereby ordered and adjudged by the United States Court of Appeals for the Second Circuit that the application of the Cyril and Julia C. Johnson Memorial Hospital for review of the said order of the National Labor Relations Board be denied, and that the said order be enforced, and that Petitioner, Cyril and Julia C. Johnson Memorial Hospital, its officers, agents, successors, and assigns abide by and perform the directions of the Board in said order.


6
It is Further Ordered that costs shall be taxed against the Petitioner.